Citation Nr: 0002129	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for multiple 
sclerosis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his daughter

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In a July 1997 rating decision, the RO 
denied entitlement to an evaluation in excess of 30 percent 
for multiple sclerosis.  In a March 1998 rating decision, the 
RO denied entitlement to TDIU. 

The Board previously adjudicated the claims on appeal in a 
May 1999 decision.  However, in a June 1999 decision, the 
Board vacated the previous decision on the basis that the 
veteran's representative had not had an opportunity to review 
the claims file to prepare an appellate presentation 
following the association of a hearing transcript with the 
file.  The case is now again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Medical records dated since 1996 reflect that the 
veteran's multiple sclerosis is in remission and without 
significant residuals, with his peripheral neuropathy 
secondary to a nonservice-connected disability.

3.  The veteran's service-connected multiple sclerosis is 
currently evaluated as 30 percent disabling; his only other 
service-connected disability, loss of use of both lower 
extremities due to multiple sclerosis, is noncompensable 
(zero percent).

4.  The veteran completed a twelfth grade education, last 
worked full-time in 1973, and last worked part-time in 1997.

5.  The veteran's service-connected disabilities have not 
been shown to preclude him from obtaining or retaining some 
form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's multiple sclerosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8018 (1999).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims on appeal are 
plausible and capable of substantiation and, therefore, are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  


I.  Increased evaluation for multiple sclerosis

The RO granted service connection for multiple sclerosis in a 
March 1973 rating decision in light of medical records 
showing that the veteran suffered from a demyelinating 
disease of the central nervous system.  A 30 percent 
evaluation was assigned, effective January 1973.  The 
veteran's combined evaluation, encompassing multiple symptoms 
resulting from multiple sclerosis, was increased to 50 
percent, effective June 1973, in an August 1973 rating 
decision following a July 1973 VA examination reflecting an 
increase in the severity of the veteran's disability.  
Separate evaluations were assigned for incomplete paralysis 
of the left lower extremity and incomplete paralysis of the 
right lower extremity, both evaluated as 20 percent 
disabling; moderate renal frequency, evaluated as 10 percent 
disabling; and slight bilateral facial hypalgesia and 
hypesthesia, evaluated as noncompensably (zero percent) 
disabling.  

In an October 1974 rating decision, the RO assigned a 100 
percent evaluation for multiple sclerosis, effective July 
1974, based on medical evidence showing that use of 
wheelchair was recommended.  In a February 1975 rating 
decision, the RO subdivided the veteran's evaluation for 
multiple sclerosis into a 100 percent evaluation for loss of 
use of both lower extremities due to multiple sclerosis and 
an 80 percent evaluation for other residuals of multiple 
sclerosis, effective October 1974.  Following an August 1982 
VA examination that showed normal range of motion of the 
joints and normal strength in the extremities, the RO reduced 
the veteran's disability evaluation for multiple sclerosis to 
30 percent in an October 1982 rating decision, effective 
January 1983.  The 30 percent evaluation was confirmed in 
Board decisions issued in June 1984, October 1986, and 
October 1988 and is again at issue in this appeal. 

The veteran's VA hospital and outpatient treatment records 
dated from August 1996 to May 1997 show treatment for 
peripheral neuropathy.  An August 1996 magnetic resonance 
imaging study (MRI) of the brain was essentially negative for 
any abnormalities, with only mild superficial supratentorial 
cerebral atrophy present.  Specifically, there was no 
evidence of significant structural abnormality or signal 
abnormality within the brain parenchyma, or of primary 
demyelinating disease.  A computerized tomography (CT) scan 
of the head, also dated in August 1996, was negative for any 
abnormalities.  A November 1996 medical record indicates that 
the veteran was treated for severe left peripheral neuropathy 
and moderate bilateral tibial neuropathy and right peroneal 
peripheral neuropathy; the examiner noted that 
electromyography (EMG) findings were consistent with diabetic 
amyotrophy and polyneuropathy.  The veteran complained of 
headaches in March 1997, but the examiner noted that he did 
not believe that multiple sclerosis "explains his 
headaches."  A May 1997 VA treatment record indicates that 
the prior diagnosis of multiple sclerosis was questionable 
and that the veteran's peripheral neuropathy was secondary to 
diabetes mellitus.  

In June 1997, the veteran underwent a VA neurological 
examination in connection with his claim for increase, and 
the report of this examination indicates that the examiner 
had reviewed the veteran's medical records.  During this 
examination, the veteran complained of intermittent tingling 
and numbness in the lower extremities for 30 years, 
intermittent blurred vision, headaches, urinary urgency and 
voiding symptoms, and low back pain.  A sensory examination 
revealed a decrease to pinprick and light touch in the upper 
and lower extremities in a stocking-glove distribution.  The 
veteran was unable to do heel and toe walking, and he seemed 
unstable on tandem walking.  Decreased vibration sense and 
position sense distally in both lower extremities below the 
knees were also noted.  The examiner stated that the 
veteran's headaches were better classified as muscle tension 
headaches, and she found no evidence of any movement 
disorders.  Additionally, she reviewed the veteran's recent 
radiological reports and noted that the veteran's EMG 
findings were consistent with diabetic amyotrophy and 
polyneuropathy.

In the examination report, this examiner rendered a diagnosis 
of clinical evidence of relapsing limiting multiple sclerosis 
but noted that this was "in complete remission," with a 
nonfocal neurological examination and no evidence of multiple 
sclerosis or a related deficit upon examination.  The 
examiner further indicated that it was unusual, though not 
"unheard of," for an individual with definite multiple 
sclerosis to have completely negative MRI and spinal fluid 
studies.  Also, the examiner diagnosed peripheral neuropathy, 
with significant sensory symptoms in the lower extremities 
leading to sensory ataxia.  She noted that the veteran was 
more affected by moderate peripheral neuropathy than by his 
underlying multiple sclerosis.  The examiner concluded that, 
even though the veteran had a clinically definite history and 
a diagnosis of multiple sclerosis, he had no significant 
residuals of multiple sclerosis.  The examiner noted that the 
veteran had significant sensory symptoms in the lower 
extremities but found that such symptoms "could be 
attributed more to his significant peripheral neuropathy 
related to the diagnosis of diabetes mellitus."

Also, a June 1997 VA visual examination revealed cataracts.  
The examiner found no eye problems, such as optic neuritis or 
diplopia, associated with the veteran's multiple sclerosis.

The veteran appeared for an August 1997 RO hearing and for an 
October 1998 VA Travel Board hearing before the undersigned 
Board member.  During these hearings, he asserted that the 
disability of his legs, with symptoms including numbness and 
tingling, resulted from multiple sclerosis and that this 
disability prevented him from maintaining employment.  The 
veteran questioned the evaluation of his multiple sclerosis, 
especially because he understood, in essence, that it was a 
permanent and totally disabling condition.  He further 
testified that he had built a wheelchair home, only to lose 
it after his total disability rating was reduced.  The 
veteran's wife also testified at both hearings, and the 
veteran's daughter provided testimony before the Board as to 
help she provided for the family.  Additionally, the Board 
observes that in a November 1999 Brief on Appeal, the 
veteran's representative reiterated the veteran's arguments, 
particularly with regard to the increased severity of his 
multiple sclerosis.

VA laws and regulations provide that disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (emphasis 
added).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

In this case, the RO has evaluated the veteran's multiple 
sclerosis at the 30 percent rate, the minimum evaluation 
available under 38 C.F.R. § 4.124a, Diagnostic Code 8018 
(1999).  Since this disability has been evaluated at or above 
the 30 percent rate since 1973, it is protected from 
reduction.  See 38 C.F.R. § 3.951(b) (1999) (a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years will not be reduced absent 
a showing that such rating was based upon fraud).  

Under 38 C.F.R. § 4.124a (1999), multiple sclerosis and its 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Factors for consideration include psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, and visceral manifestations.  
With partial loss of use of one or more extremities from 
neurological lesions, evaluations by comparison with the 
mild, moderate, severe, or complete paralysis of peripheral 
nerves are warranted.  

The recent medical evidence of record confirms that the 
veteran suffers from peripheral neuropathy, with significant 
sensory symptoms in the lower extremities.  The Board further 
notes that, under 38 C.F.R. § 4.124a (1999), the schedular 
criteria for evaluating diseases of the cranial and 
peripheral nerves allow for higher evaluations for either 
incomplete or complete paralysis of certain nerves.  For 
example, under Diagnostic Code 8520, a 40 percent evaluation 
is warranted for moderately severe incomplete paralysis of 
the sciatic nerve, whereas a 60 percent evaluation is in 
order for severe incomplete paralysis, with marked muscular 
atrophy, and an 80 percent evaluation is warranted for 
complete paralysis of the nerve.  

However, the veteran's November 1996 EMG report and his June 
1997 VA examination report indicate that his peripheral 
neuropathy is secondary to nonservice-connected diabetes 
mellitus, rather than to his multiple sclerosis.  The VA 
examiner who conducted the June 1997 VA neurological 
examination concluded that the veteran's multiple sclerosis 
was "in complete remission," with no evidence of any 
movement disorders and no other residuals.  Although the 
veteran has asserted that this examination was inadequate, 
the examiner indicated that she had extensively reviewed the 
veteran's prior medical records and cited to specific 
previous records in the examination report, including recent 
diagnostic testing.  This examiner also classified the 
veteran's reported headaches as muscle tension headaches, and 
a VA visual examination from the same date revealed no eye 
problems related to the veteran's multiple sclerosis.  The 
Board observes that these examinations appear fully adequate 
for rating purposes under the circumstances at hand.  

The Board has fully considered the symptoms listed in 38 
C.F.R. § 4.124a (1999) in determining whether an evaluation 
in excess of 30 percent is warranted for the veteran's 
multiple sclerosis.  In the absence of current medical 
evidence of symptomatology attributed to multiple sclerosis, 
the preponderance of the evidence is against the veteran's 
claim for this benefit.  In this case, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  Because the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The decision that the Board has rendered with regard to the 
claim for an increased evaluation for multiple sclerosis is 
based upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  Absent factors indicative of an unusual 
disability picture, such as an unusual degree of interference 
with employability or frequent hospitalizations, 
consideration of an extra-schedular rating, as provided for 
in 38 C.F.R. § 3.321(b)(1) (1999), is unnecessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (1999).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1999).  

The veteran's service-connected disabilities in this case 
consist of multiple sclerosis, currently evaluated as 30 
percent disabling; and loss of use of both lower extremities 
due to multiple sclerosis (noted by the RO as not currently 
shown), evaluated as zero percent disabling.  As such, the 30 
percent rating also represented the combined evaluation for 
these disabilities.  See 38 C.F.R. § 4.25 (1999).

In his November 1997 application, the veteran indicated that 
he completed four years of high school education and reported 
last working full-time in June 1973.  During his October 1998 
VA Travel Board hearing, he reported part-time work from 1995 
to 1997 at an automobile parts shop, but he noted that he 
left that job because of concerns about safety resulting from 
the disability of the legs.  He also stated that he was in 
receipt of Social Security Administration (SSA) benefits, but 
he had not been examined by that agency since 1995, well 
before his current claim arose.  The veteran's November 1997 
application also reflects that he had no subsequent education 
or training.  

Subsequent to his October 1998 hearing, the veteran submitted 
a letter from James E. Dolan, M.D., in support of his claim, 
as well as a copy of a 1981 disability determination by 
Robert W. Merrill, M.D.  Dr. Dolan indicated that the veteran 
was "totally disabled" for much of the time between 1969 
and 1993.  However, Dr. Dolan also noted that he had not 
treated the veteran since 1993.  Dr. Merrill concluded at the 
time that the veteran had a severe speech impediment, severe 
difficulty in the dark and lacked hand coordination.  The 
veteran has submitted no contemporaneous medical or 
employment records supporting his contentions, and, as 
previously discussed, the veteran's June 1997 VA neurological 
examination report contains no opinion to the effect that his 
service-connected disabilities preclude him from obtaining or 
retaining some form of substantially gainful employment.  

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  The Board is aware of the veteran's difficulties 
in seeking employment and his concern for his safety due to 
disability of his legs during his recent part-time 
employment.  The Board has also noted the veteran's apparent 
frustration with a reduced evaluation for multiple sclerosis 
following a period when this disability had been rated as 
totally disabling.  Moreover, the Board has reviewed the 
contentions of the veteran's representative, as noted in the 
November 1999 Brief on Appeal, particularly the assertion 
that the veteran had been in receipt of SSA benefits and had 
been unable to work for a number of years on account of his 
multiple sclerosis.

That having been said, the recent medical evidence of record 
shows that the veteran's peripheral neuropathy in the lower 
extremities is not due to the service-connected multiple 
sclerosis despite the presence of essentially totally 
disabling symptoms from multiple sclerosis in the past.  
Legally, the veteran's prior total rating was not protected 
under 38 C.F.R. § 3.951(b) (1999).  As a layperson, the 
veteran is unable provide competent testimony as to matters 
which require medical expertise, such as the cause of his 
current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In the absence of current medical evidence of residuals of 
multiple sclerosis, the disability cannot reasonably be found 
to be productive of unemployability.  The VA is not free to 
ignore the medical evidence, however unusual the veteran's 
case of multiple sclerosis in remission may be.  
Additionally, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted.  Since the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application in the instant case.  
Gilbert v. Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b) (West 1991).  The veteran may reopen his claim for 
increase at any time, particularly if he has medical evidence 
that this service-connected multiple sclerosis is no longer 
in remission.  



ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected multiple sclerosis is denied.

Entitlement to TDIU is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 


